IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas W. Olick,                               :
                        Appellant              :
                                               :
                 v.                            :
                                               :
City of Easton, The Easton Suburban            :
Water Authority, Kyle A. Dreibelbies           :    No. 863 C.D. 2018
and Rob Christopher                            :    Submitted: October 26, 2018


BEFORE:          HONORABLE RENÉE COHN JUBELIRER, Judge
                 HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: April 4, 2019


                 Thomas W. Olick (Appellant) appeals from the June 14, 2018 order of
the Northampton County Court of Common Pleas (trial court) dismissing his
complaint against the City of Easton (City), Kyle A. Dreibelbies (Dreibelbies), and
Rob Christopher (Christopher) (collectively, City Employees),1 and The Easton
Suburban Water Authority (Water Authority) (collectively, Appellees). The trial
court sustained Appellees’ demurrers to the complaint, and we affirm.
                 Appellant owns two properties situated in the City: 1209-15 Chidsey
Street (Vacant Lot) and 1220-22 Chidsey Street (Rental Property). In 2017, the City,
through City Employees, cited Appellant for violations of local ordinances at Vacant
Lot and Rental Property related to shade trees and sidewalks (collectively, the
       1
            Dreibelbies is the City’s code enforcement officer. Christopher acts as the City’s
Forester.
citations). Appellant unsuccessfully challenged the citations in Magisterial District
Court and then appealed to the trial court. In the Complaint before the trial court,
Appellant challenged the citations by claiming that the damage complained of in the
citations predated his ownership of the properties and/or was occasioned by
Appellees’ negligence. The Complaint alleged a combination of negligence, fraud,
and harassment against each of the Appellees.2
               On January 22, 2018, the City and City Employees filed preliminary
objections in the form of a demurrer based on the governmental immunity afforded
to local agencies by Sections 8541-8542 of the Judicial Code, frequently referred to
as the Political Subdivision Tort Claims Act, 42 Pa.C.S. §§ 8541-8542 (Tort Claims
Act). The Water Authority followed suit, filing its own immunity-based preliminary
objections in the form of a demurrer on January 31, 2018. On June 14, 2018, the
trial court sustained Appellees’ preliminary objections on the basis of governmental
immunity and dismissed Appellant’s Complaint.3 Appellant timely appealed to this
Court.4


       2
         Complaint Count I identifies the City, Dreibelbies, and the Water Authority as defendants,
but not Christopher. Count II names the City and both City Employees as defendants, but not the
Water Authority.

       3
         We note that the affirmative defense of governmental immunity must be pled in a
responsive pleading under the heading “New Matter.” Pa.R.C.P. No. 1030. However, “a court
can address the defense of immunity on preliminary objections if the plaintiff has not
objected.” Williams v. Phila. Hous. Auth., 873 A.2d 81, 84 n.2 (Pa. Cmwlth. 2005). Appellant
did not object to Appellees’ preliminary objections. Additionally, the defense of immunity is an
unwaivable defense not subject to any procedural device that could result in liability beyond the
exceptions granted by the legislature. Williams, 873 A.2d at 84 n.2. Therefore, the trial court
appropriately considered the defense of governmental immunity in the context of ruling on
Appellees’ preliminary objections. See id.

       4
         Where a trial court dismisses a complaint as a result of preliminary objections, this Court’s
review is limited to determining whether the trial court committed an error of law or an abuse of
                                                  2
                 Appellant makes a number of allegations in the instant appeal, all of
which hinge on whether the trial court erred in sustaining Appellees’ preliminary
objections on the basis of the governmental immunity enjoyed by all Appellees
pursuant to the Tort Claims Act. See Appellant’s Brief at 1-2.5 Appellant alleges

discretion. Brown v. Wetzel, 179 A.3d 1161, 1164 n.2 (Pa. Cmwlth. 2018), reargument denied
(Apr. 3, 2018).

                 When considering preliminary objections, we must accept as true all
                 well-pleaded material facts alleged in the complaint and all
                 reasonable inferences deducible therefrom. A preliminary objection
                 should be sustained only in cases when, based on the facts pleaded,
                 it is clear and free from doubt that the facts pleaded are legally
                 insufficient to establish a right to relief. Because a preliminary
                 objection in the nature of a demurrer presents a question of law, this
                 Court’s standard of review of a court of common pleas’ decision to
                 sustain a demurrer is de novo and the scope of review is plenary.
                 Similarly, whether immunity applies is a question of law subject to
                 our de novo review.

Id. Given this standard of review, Appellant’s claim regarding the veracity of statements made in
Appellees’ pleadings and testimony to the trial court is not properly before this Court at this time.
See infra n.4, ¶ 7.
       5
           Appellant lists his issues on appeal as follows:

                 1. Do Pa. [s]tatutes grant absolute immunity to municipalities, their
                 employees and/or public utilities for their intentional negligent acts,
                 willful/malicious misconduct, fraud and/or intentional blindness?

                 2. Is the Water Authority exempt from complying with the City of
                 Easton’s (the “City”) ordinances governing trees, sidewalks and
                 curbs (hereafter the “Codes”)?

                 3. Can the City selectively enforce its Codes and, by so doing, shift
                 the consequences of Code violations to third parties, i.e.[,] to the
                 Appellant?

                 4. If the Codes prohibit property owners from engaging in even
                 minor activities related to the planting, construction and care of
                 trees, sidewalks and/or curbs in the City’s Right of Way, is the City
                 therefore in possession of the care, custody and control of those
                 trees, sidewalks, and curbs?
                                                   3
that the Tort Claims Act’s governmental immunity does not apply to his claims
because they arise from Appellees’ “negligent acts, willful misconduct and/or
intentional blindness.” Appellant’s Brief at 3. We do not agree.
               Generally, the Tort Claims Act provides local agencies, political
subdivisions and their employees the defense of tort immunity as follows:

               [N]o local agency shall be liable for any damages on
               account of any injury to a person or property caused by
               any act of the local agency or an employee thereof or any
               other person.

42 Pa.C.S. § 8541. This tort immunity defense is absolute, non-waivable, and clearly
intended by the Tort Claims Act to insulate governmental entities from exposure to
tort liability. McShea v. City of Phila., 995 A.2d 334, 341 (Pa. 2010). Additionally,
when acting within the scope of their employment, employees of local agencies
enjoy immunity to the same extent as their employing agency. 6 See 42 Pa.C.S. §
8545 (“An employee of a local agency is liable for civil damages on account of any
injury to a person or property caused by acts of the employee which are within the

               5. Did Appellant’s Complaint sufficiently allege claims of
               Appellees’ negligence, willful/malicious misconduct, intentional
               blindness and/or other torts?

               6. Was the Appellant entitled to conduct reasonable discovery
               and/or an opportunity to amend his Complaint prior to the [trial]
               court’s dismissal?

               7. In their pleadings and testimony in the [trial] court [], did the
               Appellees engage in perjury and intentional misrepresentations?

Appellant’s Brief at 1-2. See supra n.3 and infra n.13.
       6
         We note that no dispute exists as to whether the City and the Water Authority are local
agencies or that City Employees are, in fact, employees of the City who, at all relevant times, were
acting within the scope of their employment. See Complaint at 1, ¶¶ 3-6.

                                                 4
scope of his office or duties only to the same extent as his employing local agency
and subject to the limitations imposed by this subchapter.”). However, the Tort
Claims Act waives immunity for certain categories of claims.

             Section 8542(a) of the Tort Claims Act states that a local
             agency shall be liable for damages if: (1) the damages
             would be recoverable under common law or a statute
             creating a cause of action if the injury were [sic] caused by
             a person not having available an immunity defense; (2) the
             injury was caused by the negligent acts of the local agency
             or its employee; and (3) the negligent acts fall within one
             of the enumerated exceptions to governmental immunity
             listed in Section 8542(b).

Falor v. Sw. Pa. Water Auth., 102 A.3d 584, 586–87 (Pa. Cmwlth. 2014) (citing 42
Pa.C.S. § 8542(a)). Additionally, “[i]t is well-settled that where a plaintiff has
averred willful misconduct on the part of local agency employees, section 8542(a)(2)
of the Tort Claims Act [] bars recovery from the local agency because liability may
be imposed on a local agency only for negligent acts.” Orange Stones Co. v. City of
Reading, 87 A.3d 1014, 1022 (Pa. Cmwlth. 2014). Negligent acts do not include
“acts or conduct which constitutes a crime, actual fraud, actual malice or willful
misconduct.” 42 Pa.C.S. § 8542(a)(2).
             A plaintiff bears the burden of establishing that a common law or
statutory cause of action exists against the local agency or political subdivision as a
result of the negligent acts of any agency or subdivision or its employee acting within
the scope of his office or duties. Santori v. Snyder, 645 A.2d 443, 446–47 (Pa. 1994).
If the plaintiff satisfies this burden, he must then prove that the negligent act falls
within one of the Tort Claims Act’s enumerated exceptions to immunity. Id. at 447.
The Tort Claims Act enumerates eight exceptions to governmental liability: (1) the


                                          5
vehicle liability exception; (2) the care, custody, or control of personal property
exception; (3) the real property exception; (4) the trees, traffic controls, and street
lighting exception; (5) the utility service facilities exception; (6) the streets
exception; (7) the sidewalks exception; and (8) the care, custody, or control of
animals exception. 42 Pa.C.S. § 8542(b). “Because of the [Tort Claims Act’s] clear
intent to insulate government from exposure to tort liability, the exceptions to
immunity are to be strictly construed.” Lockwood v. City of Pittsburgh, 751 A.2d
1136, 1139 (Pa. 2000).
             Here, Appellant’s Complaint alleges that the City, through City
Employees, issued citations for code violations at the Rental Property and the Vacant
Lot that will require considerable remedial tree and sidewalk work to bring
Appellant’s properties into compliance with local codes. See generally, Complaint.
Specifically, in Count I, Appellant alleges the code violations result from the Water
Authority’s 2009 repair of water pipes at the Rental Property. See Complaint at 11-
14, ¶¶ 63-77. In Count II, Appellant alleges that the code violations are occasioned
by the City having improperly planted trees at the Vacant Lot prior to Appellant’s
ownership. Id. at 14-17, ¶¶ 78-96. For these reasons, Appellant broadly alleges that
the citations issued represent harassment, fraud, negligence and willful misconduct
on the part of all Appellees in an effort to have Appellant pay for: (1) the Water
Authority’s negligent repair of water pipes and sidewalks at the Rental Property in
2009, and (2) the costs of tree and sidewalk work necessitated by the alleged
improperly planted trees at the Vacant Lot, which Appellant claims should be
properly borne by Appellees, the prior owners of the Vacant Lot. Id. at 11-17.
Accordingly, Appellant claims he is entitled to the costs of the repairs and his
litigation expenses as damages, as well as punitive damages. Id. at 6-7, 13 & 16.


                                          6
                 Even if we assume that Appellant’s claims satisfy the threshold
requirement of raising claims for damages recoverable under common law,
Appellant may only make out claims against the local agencies and its employees if
one of the Tort Claims Act’s enumerated exceptions to governmental immunity
applies. See Falor, 102 A.3d at 586-87. As the trial court notes, only four of the
enumerated immunity exceptions could possibly apply to Appellant’s claims: (1) the
real property exception; (2) the trees, traffic controls, and street lighting exception;
(3) the sidewalk exception; and (4) the utility service facilities exception. See Trial
Court Opinion at 7-10. In actuality, none apply.
                 First, the real property exception to governmental immunity applies
only where alleged liability arises from the “care, custody or control of real property
in the possession of the local agency.” 42 Pa.C.S. § 8542(b)(3).7 The Tort Claims
Act, however, expressly excludes “trees,” “sidewalks,” and “facilities of [] water []

       7
           Section 8542(b)(3) of the Tort Claims Act outlines the real property exception as follows:

                 Real property.--The care, custody or control of real property in the
                 possession of the local agency, except that the local agency shall not
                 be liable for damages on account of any injury sustained by a person
                 intentionally trespassing on real property in the possession of the
                 local agency. As used in this paragraph, “real property” shall not
                 include:

                     (i) trees, traffic signs, lights and other traffic controls, street
                     lights and street lighting systems;

                     (ii) facilities of steam, sewer, water, gas and electric
                     systems owned by the local agency and located within
                     rights-of-way;

                     (iii) streets; or

                     (iv) sidewalks.

42 Pa.C.S. § 8542(b)(3).

                                                     7
systems owned by the local agency and located within rights-of-way” from the
definition of “real property.” See 42 Pa.C.S. § 8542(b)(3)(i)-(ii) & (iv). Therefore,
the trial court correctly determined that the real property exception cannot apply in
this matter. See Trial Court Opinion at 7.
               Next, the trees, traffic controls, and street lighting exception also does
not apply. Regarding trees, this exception to governmental immunity applies where
liability arises in relation to (1) a dangerous condition of trees, (2) under the care,
custody, or control of a local agency. 42 Pa.C.S. § 8542(b)(4);8 see also Mylett v.
Adamsky, 591 A.2d 341, 345–46 (Pa. Cmwlth. 1991) (finding the tree exception to
governmental immunity did not apply to a tree downed during a storm because the
subject tree was not under the care, custody, or control of the township where it was
on non-township property before falling and on a state highway after falling). The
Complaint does not allege that the trees in question are under the care, custody, or
control of Appellees. See generally, Complaint. Instead, the Complaint alleges
merely that, at some point in the past, the City improperly planted the trees at the
Vacant Lot (previously owned by the City, sold to a third party, and now owned by

       8
          Section 8542(b)(4) of the Tort Claims Act outlines the trees, traffic controls and street
lighting exception as follows:

               Trees, traffic controls and street lighting.--A dangerous condition of
               trees, traffic signs, lights or other traffic controls, street lights or
               street lighting systems under the care, custody or control of the local
               agency, except that the claimant to recover must establish that the
               dangerous condition created a reasonably foreseeable risk of the
               kind of injury which was incurred and that the local agency had
               actual notice or could reasonably be charged with notice under the
               circumstances of the dangerous condition at a sufficient time prior
               to the event to have taken measures to protect against the dangerous
               condition.

42 Pa.C.S. § 8542(b)(4).

                                                  8
Appellant), and that the City should either have cited the prior owners and/or been
held responsible itself for the costs of the required repairs.9 See Complaint at 6 & 9,
¶¶ 30, 32 & 52. These allegations are insufficient to establish the care, custody, or
control of the trees required to invoke the tree exception to governmental immunity.
See Osborne v. Cambridge Twp., 736 A.2d 715, 720–21 (Pa. Cmwlth. 1999)
(holding that the tree exception was inapplicable where there was no evidence that
the tree in question was on township property or that the township maintained the
tree at the relevant time period); Mylett, 591 A.2d at 345 (finding that “there is no
question that the tree was not in the [t]ownship’s care, custody, or control” at the
relevant time period where the tree was not located upon township property).
Because the Complaint does not allege that the trees in question were under
Appellees’ care, custody, or control, the trial court correctly determined that the
trees, traffic controls, and street lighting exception does not apply in the instant
matter. See Trial Court Opinion at 8.
                 Likewise, the sidewalks exception to governmental immunity is also
inapplicable to the present matter.              The sidewalks exception allows for the
imposition of liability on a local agency where an injury results from a dangerous
condition that exists in the sidewalk itself. 42 Pa.C.S. § 8542(b)(7);10 see also

       9
          At various points in the Complaint, Appellant alleges the trees in question are located
“near the Vacant Lot,” “adjacent to the Vacant Lot,” and “in front of the Vacant Lot.” Complaint
at 5, ¶¶ 25-26 & 28. We note, however, that the suggestion that the trees are located on some other
property is incongruous with Appellant’s allegation that the City negligently failed to enforce the
ordinance against the prior owners of the Vacant Lot. Complaint at 6, ¶ 32.
       10
            Section 8542(b)(7) of the Tort Claims Act outlines the sidewalks exception as follows:

                 Sidewalks.--A dangerous condition of sidewalks within the rights-
                 of-way of streets owned by the local agency, except that the claimant
                 to recover must establish that the dangerous condition created a
                 reasonably foreseeable risk of the kind of injury which was incurred
                 and that the local agency had actual notice or could reasonably be
                                                  9
Alexander v. City of Meadville, 61 A.3d 218, 226 (Pa. Super. 2012). “[T]he
sidewalks exception requires proof that, in addition to being negligent, the
governmental entity had notice of the dangerous condition and had an opportunity
to remedy that condition, but failed to do so.” Alexander, 61 A.3d at 226 (citing
Reid v. City of Phila., 957 A.2d 232, 234 n.1 (Pa. 2008)).

              The imposition of liability upon a governmental entity
              under the sidewalks exception is only permitted where it
              is alleged that the injury occurred as a result of a condition
              of the governmental realty itself deriving, originating, or
              having the realty as its source. Accordingly, there must be
              an allegation and proof that the substance on the sidewalk
              or other real estate was caused to be on the real estate
              because of an improper design, construction,
              deterioration, or inherent defect in the real estate itself. As
              such, the issue is whether there is a dangerous condition of
              the sidewalk as opposed to a dangerous condition on the
              sidewalk.

Alexander, 61 A.3d at 226 (internal quotations, brackets, and citations omitted;
emphasis in original). To the extent Appellant’s allegations concern sidewalks, the
Complaint does not allege any injury that occurred as a result of a dangerous
condition or defect of the sidewalk itself. See generally, Complaint. Instead, the
Complaint alleges that negligent pipe repairs in 2009 caused cracks in the sidewalk

              charged with notice under the circumstances of the dangerous
              condition at a sufficient time prior to the event to have taken
              measures to protect against the dangerous condition. When a local
              agency is liable for damages under this paragraph by reason of its
              power and authority to require installation and repair of sidewalks
              under the care, custody and control of other persons, the local
              agency shall be secondarily liable only and such other persons shall
              be primarily liable.

42 Pa.C.S. § 8542(b)(7).

                                              10
at the Rental Property that must now be repaired. See id. at 11-12, ¶¶ 66-68. This
allegation claims a condition of the realty itself – a crack in a sidewalk – as a
compensable injury. Such an allegation does not, however, state a claim for an injury
deriving or originating from a dangerous condition of the realty – i.e., a bodily injury
resulting from tripping over a crack in a sidewalk. In other words, the dangerous
condition of the realty must cause the injury; the condition of the realty cannot itself
be the injury.11 See Alexander, 61 A.3d at 226. As such, the sidewalks exception
does not apply to Appellant’s claims.
                Additionally, the utility service facilities exception also does not apply.
The utility service facilities exception applies where there exists “[a] dangerous
condition of the facilities of steam, sewer, water, gas or electric systems owned by
the local agency and located within rights-of-way” and such dangerous condition
causes an injury. 42 Pa.C.S. § 8542(b)(5).12 The application of this exception

        11
           We note that local agencies in Pennsylvania carry out their obligation to maintain and
repair trees, sidewalks, and utility services facilities by issuing citations to landowners who are
primarily responsible for the repairs required by the local agency’s citations. See Koerth v.
Borough of Turtle Creek, 49 A.2d 398, 399–400 (Pa. 1946) (“It is, of course, the duty of a
municipality to maintain its sidewalks in a reasonably safe condition or, rather, when it has
reasonable notice express or implied of a defective condition, to see that the property owner
performs his duty to make the necessary repairs, the liability of the latter being primary and
a[b]solute, that of the municipality secondary and supplemental.”); see also Restifo v. City of
Phila., 617 A.2d 818, 820 (Pa. Cmwlth. 1992) (“a property owner has the primary duty of keeping
the sidewalk in front of his property in repair, and the city’s liability to see that the sidewalk is left
in repair is secondary”). Appellant is the undisputed owner of the properties in question. See Trial
Court Opinion at 2; Complaint at 1, ¶ 2.
        12
          Section 8542(b)(5) of the Tort Claims Act outlines the utility service facilities exception
as follows:

                Utility service facilities.--A dangerous condition of the facilities of
                steam, sewer, water, gas or electric systems owned by the local
                agency and located within rights-of-way, except that the claimant to
                recover must establish that the dangerous condition created a
                reasonably foreseeable risk of the kind of injury which was incurred
                and that the local agency had actual notice or could reasonably be
                                                   11
requires an allegation of the existence of a dangerous condition inherent in the utility
service facility itself. Falor, 102 A.3d at 588 (citing Finn v. City of Phila., 664 A.2d
1342, 1345 (Pa. 1995)). The Complaint levels no allegations whatsoever that the
water pipe in question, or any other utility service facility, itself represents a
dangerous condition that caused an injury. See Complaint at 11-14. Rather, the
Complaint alleges that improper repairs in 2009 caused the property damage to the
sidewalk for which Appellant was cited. Id. As such, the claims contained in
Appellant’s Complaint do not fit within the utility service facilties exception. See
Falor, 102 A.3d at 590.
              As local agencies, both the City and the Water Authority enjoy
governmental immunity. 42 Pa.C.S. § 8541. For the reasons above, none of the Tort
Claims Act’s enumerated exceptions to governmental immunity apply to either the
City or the Water Authority. Further, the Tort Claims Act bars recovery from local
agencies based on averred willful misconduct on the part of agency employees. See
Orange Stones Co., 87 A.3d at 1022 (stating “liability may be imposed on a local
agency only for negligent acts.” (emphasis added)). Accordingly, the trial court
properly sustained Appellees’ preliminary objections related to the City and the
Water Authority.
              Further, the trial court also properly sustained Appellees’ preliminary
objections regarding Appellant’s claims against City Employees. As previously
noted, when acting within the scope of their employment, employees of local


              charged with notice under the circumstances of the dangerous
              condition at a sufficient time prior to the event to have taken
              measures to protect against the dangerous condition.

42 Pa.C.S. § 8542(b)(5).

                                            12
agencies enjoy immunity to the same extent as their employing agencies. 42 Pa.C.S.
§ 8545. However, City Employees forfeit their immunity if their acts (a) caused
Appellant’s injury and (b) constituted a crime, actual fraud, actual malice or willful
misconduct.13 42 Pa.C.S. § 8550.
              The Complaint does not allege that City Employees were not
employees of the City or that they were not acting within the scope of their
employment when they issued the citations of which Appellant complains, and no
dispute exists as to these points. See Complaint at 1, 11 & 14; Trial Court Opinion
at 9. Further, the Complaint fails to state facts that adequately support an allegation
that the City Employees’ actions constituted a crime, actual fraud, actual malice or
willful misconduct. Instead, the Complaint levels bald accusations that the City and
City Employees issued the citations as part of what Appellant alternately alleges was
“a fraudulent conspiracy to harass and defraud [Appellant]” and “a conspiracy
between them to selectively prosecute [Appellant] to cure or remedy their own
neglect.” Complaint at 12 & 15, ¶¶ 72 & 86. Simply put, the allegations of the
Complaint illustrate nothing more than the fact that City Employees performed their
normal functions – i.e., acted within the scope of their employment – by issuing
citations with which Appellant vehemently disagrees for various reasons. See Natt
v. Labar, 543 A.2d 223, 225 (Pa. Cmwlth. 1988) (“Conduct of an employee is within
the scope of employment if it is of a kind and nature that the employee is employed
to perform; it occurs substantially within the authorized time and space limits; it is

       13
          For purposes of the Tort Claims Act, the term “willful misconduct” is synonymous with
the term “intentional tort.” Orange Stones Co., 87 A.3d at 1023. “Under Pennsylvania law,
‘willful misconduct’ for which an employee of local agency is not immune, is misconduct which
the perpetrator recognized was misconduct but still carried it out with intention of achieving
exactly that wrongful purpose.” Allen v. Dist. Attorney’s Office of Phila., 644 F. Supp. 2d 600,
611 (E.D. Pa. 2009).

                                              13
actuated, at least in part, by a purpose to serve the employer[.]”). As alleged in the
Complaint, City Employees’ actions, even taken as true, do not (1) amount to either
crimes or actual fraud; (2) do not evidence the existence of either actual malice or
willful misconduct on City Employees’ behalf; and (3) do not evidence any
departure from their normal functions as employees of City.                           Accordingly,
Appellant’s Complaint fails to allege sufficient facts to support a claim that City
Employees forfeited their right to the same governmental immunity enjoyed by their
employer by engaging in crimes, fraud, malice, or willful misconduct outside the
normal functions of their employment. See Brown v. Wetzel, 179 A.3d 1161, 1167
(Pa. Cmwlth. 2018), reargument denied (Apr. 3, 2018) (finding that trial court
properly sustained preliminary objection based on immunity where plaintiff failed
to allege that the defendant employees acted outside the scope of their employment).
               For the preceding reasons, the trial court properly sustained Appellees’
preliminary objections based on immunity.14 Accordingly, we affirm the trial court’s
order.



                                               __________________________________
                                               CHRISTINE FIZZANO CANNON, Judge




         14
          Appellant purports to raise a claim that the trial court improperly disallowed him the
opportunity to amend his Complaint prior to dismissing the Complaint. See Appellant’s Brief at
2, 24. However, because Appellant failed to develop this claim in any way in the body of his brief,
the claim is waived. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an
appellate brief fails to provide any discussion of a claim with citation to relevant authority or fails
to develop the issue in any other meaningful fashion capable of review, that claim is waived.”).
                                                 14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Thomas W. Olick,                         :
                   Appellant             :
                                         :
            v.                           :
                                         :
City of Easton, The Easton Suburban      :
Water Authority, Kyle A. Dreibelbies     :   No. 863 C.D. 2018
and Rob Christopher                      :


                                  ORDER


            AND NOW, this 4th day of April, 2019, the June 14, 2018 order of the
Court of Common Pleas of Northampton County is AFFIRMED.




                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge